DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to the claims filed 6/7/2021.
Claims 21-40 are currently pending and being examined. 
Information Disclosure Statement
The IDS filed on 3/2/2022 has been considered. See the attached PTO 1449 forms. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the (i) curved/arcuate/bowed tip of the second jaw, (ii) tip axis, and (iii) articulation region must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 21:
Claim 21 recites “said curved tip is curved along a tip axis that is parallel to said jaw movement axis”. Such a curved tip was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 21 recites “an articulation region, wherein said firing beam extends through said articulation region, and wherein said end effector is rotatable relative to said elongate shaft about said articulation region along an articulation axis that is parallel to said jaw movement axis and said tip axis”. An articulation region was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claims 28 and 35 use similar language and are rejected for the same reasons. 
Claims depending from the above claims are rejected as depending from a non-enabled claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21:
Claim 21 recites “a second jaw rotatable relative to said first jaw between an open position and a closed position along a jaw movement axis”. This language is unclear because it is not understood what it means to be rotatable along a jaw movement axis. An axis is understood to mean a straight line, so it is unclear how something can be rotatable along a line (axis).
Claim 21 recites “said curved tip is curved along a tip axis that is parallel to said jaw movement axis”. This language is unclear because it is not understood what it means to be curved along a tip axis that is parallel to said jaw movement axis. An axis is understood to mean a straight line, so it is unclear how something can be curved along a line (axis).
Claim 21 recites “an articulation region, wherein said firing beam extends through said articulation region, and wherein said end effector is rotatable relative to said elongate shaft about said articulation region along an articulation axis that is parallel to said jaw movement axis and said tip axis”. The “articulation region” is generally unclear. For example, if the end effector is rotatable about said articulation region, then it would appear that the articulation region does not in fact articulate, but rather remains stationary. From the description and drawings, it is unclear what the “articulation region” is in reference to.
Independent claims 28 and 38 use similar language and are rejected for the same reasons. Furthermore, since an axis is understood to mean a straight line, it is unclear how the end effector is rotatable relative to said elongate shaft about said articulation region along an articulation axis (i.e. rotatable along a straight line).
Independent claims 28 and 35 use similar language and are rejected for the same reasons.
Claims depending from the above claims are rejected as depending from an indefinite claim.
Examiner’s Note
MPEP 2173.06 II states “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.” As described in the previous two sections, in this case the metes and bounds of the claims cannot be ascertained and a fair examination cannot be properly conducted at this time without considerable speculation about what seem to be key features in the claims. Examiner requests Applicant to review and fix the described issues with the claims and drawings/specification prior to an examination that would include comparisons with prior art. No new matter should be added.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731